DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a plurality of fasteners extending between the first and second mounting plates, the configured to guide axial movement of the first mounting plate toward and way from the second mounting plate and to prevent pivotable movement of the first plate relative to the second mounting plate; wherein the second mounting plate is rigidly supported to prevent movement, pressure on the first mounting plate compresses the piezoelectric sensor between the first and second mounting plates to induce a mechanical stress on the piezoelectric sensor that is operable to produce an electrical signal; and the outer periphery of the top surface of the piezoelectric element abuts the planar face of the first mounting plate and the outer periphery of substrate abuts the planar surface of the second mounting plate” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “an outer periphery of the bottom surface if the substrate abuts the planar surface of the second mounting plate, and the second mounting plate rigidly supports the piezoelectric sensor on a bottom surface if the substrate directly opposing the top surface with the first and second mounting plates being parallel to one another; rigidly supporting the second mounting plate to prevent movement; operatively connecting the first and second mounting plates in a parallel relationship such that the first mounting plate is axially movable toward and away from the second mounting plate, and the first mounting plate is prevented from pivotable movement relative to the second mounting plate; producing an electrical signal from the piezoelectric sensor upon application of pressure on the first mounting plate compressing the piezoelectric sensor between the first and second mounting plates to induce a mechanical stress on the piezoelectric sensor; and controlling an operation in response to the electrical signal” in combination with the remaining elements of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837